DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 4-5, filed January 26, 2022, with respect to the rejections of previous claims 1 and 7-10 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of LeBarton (US 2005/0231513 A1).
In regards to independent claim 1, the Sako reference was previously cited as it discloses that a replacement area is set within an image expressed with captured image data as the replacement image data is generated by executing processing for 
	In regards to the applicants arguments on pages 4-5 regarding the Sako, Itoh, and previously cited Niles references not disclosing the amended limitation “input, from a user using a graphical user interface, an indication to add motion to the additional component, the input from the graphical user interface indicating at least one of jumping and running”, the Examiner agrees however, the LeBarton reference is now cited as it discloses a computer software method for creating a computer animation using static and animated images (see abstract). LeBarton further details in reference to the amended limitation user interface functions in which in an action mode a user also has the ability to assign a cycle of movements to a character or a prop. The cycle of movements is predefined human movements such as jumping, running, and flipping. The addition of cycled movements to the stationary character or prop via the interface shown in the cited figures through user selection is interpreted as input, from a user using a GUI to provide an indication to add motion to the additional component, with respect to at least one of jumping and running (see Figs. 3 and 4A-D and paragraph [0136]) as further detailed in the rejections of the office action below. 
In regards to independent claims 9 and 10, these claims recite limitations similar in scope to that of claim 1, and therefore remain rejected under the same rationale as provided above and further detailed in the rejections of the office action below.
In regards to dependent claims 7 and 8, these claims depend from the rejected base claim 1, and therefore they remain rejected under the same rationale as provided above and further detailed in the rejections of the office action below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sako (US 2010/0091139 A1 hereinafter referenced “Sako”) in view of LeBarton (US 2005/0231513 A1, hereinafter referenced “LeBarton”) in further view of Itoh (US 2014/0333612 A1, hereinafter referenced “Itoh”).

In regards to claim 1 (Currently Amended). Sako discloses an information processing apparatus comprising circuitry (Sako, Fig. 1 and Abstract) configured to: 
-determine an additional component to be added to a material image Sako, paragraphs [0129] and [0130]; Reference at paragraph [0129] discloses executes processing for detecting a replacement area in the image by analyzing the captured image data obtained via the imaging unit 3. Paragraph [0130] discloses that in addition, it generates replacement image data through image replacement processing (image composition) whereby pixel data in the detected replacement area are replaced with insertion image data (i.e. determining an additional component to be added to the captured image data)); 

-generate a modified image in which the determined additional component Sako, paragraph [0179]; Reference discloses it executes image analysis on the captured image data having been obtained and sets a replacement area based upon the image analysis results. It then generates replacement image data by replacing pixel data in the replacement area with insertion image data. The replaced image interpreted as the generated modified image in which the insertion image is added to an area of the initial captured image data (i.e. material image)); 
-store the generated modified image (Sako, paragraph [0326]; Reference discloses the replacement image data cVD1 generated by the image analysis/replacement unit 12 by executing processing for the processing target image data VD1 are saved in correspondence to the captured image data VD1.);
-and display the generated modified image which has been stored (Sako, paragraphs [0181]-[0182]; Reference at paragraph [0181] discloses replacement image data generated by replacing part of the content of the captured image data with other content such as advertising text, message text, translation text or graphics expressing an image that will add value to the content of the captured image. Paragraph [0182] discloses by displaying the image expressed by the replacement image data, diverse information can be provided to the user, the user is able to display a specific message or better user convenience is assured (interpreted as the display of the generated modified image).
Sako does not disclose but LeBarton teaches

-input, from a user using a graphical user interface, an indication to add motion to the additional component, the input from the graphical user interface indicating at least one of jumping and running (LeBarton, Figs. 3A, 4A-D and paragraph [0136]; Reference discloses user interface functions in which in an action mode a user also has the ability to assign a cycle of movements to a character or a prop. The cycle of movements is predefined human movements such as jumping, running, and flipping. Adding cycled movements to the stationary character  or prop via the interface shown in the cited figures through user selection interpreted as input, from a user using a graphical user interface, an indication to add motion to the additional component, the input from the graphical user interface indicating at least one of jumping, and running) 
-and the motion of the additional component, in accordance with the input from the user (LeBarton, Figs. 3A, 4A-D and paragraphs [0055] and [0136]; Reference at paragraph [0055] discloses FIG. 1 illustrates a flow diagram of the process to create a computer animation. The application is designed to allow users to create digital stop motion animations by capturing a plurality of frames from a collection of images including backgrounds, image cutouts, and props to play back as an animation. Paragraph [0136] discloses user interface functions in which in an action mode a user also has the ability to assign a cycle of movements to a character or a prop. The cycle of movements is predefined human movements such as jumping, running, and flipping. Adding cycled movements to the stationary character  or prop via the interface shown in the cited figures through user selection interpreted as input, from a user using a graphical user interface, an indication to add motion to the additional component according to the input) 
Sako and LeBarton does not explicitly disclose but Itoh teaches
-(material image) drawn on a medium (Itoh, paragraph [0035]; Reference discloses in the display system 1 configured as described above, an image of the document 21, on which a picture 22 is hand-drawn by a user 23, for example, is read by the scanner apparatus 20)
Sako and LeBarton are combinable because they are in the same field of endeavor display image manipulations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the image processing device of Sako to include the animation creating features of LeBarton in order to provide the user with a graphic display device for set replacement areas within an image for altering an image in specified regions opposed to the overall content as taught by Sako while incorporating the animation creating features of LeBarton allowing for use of animation software features to provide a variety of animation effects to be applied to frames of video via use of digital image cutouts and static and animated images, providing an easier to use platform to non-professional users, applicable to improving functionality in display editing systems such as those taught in Sako. 
Sako and Itoh are also combinable because they are in the same field of endeavor display control features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the image processing device of Sako, in view of the animation creating features of LeBarton, to include the display control features of Itoh in order to provide the user with a graphic display device for set replacement areas within an image for altering an image in specified regions opposed to the overall content as taught by Sako while incorporating the animation creating features of LeBarton allowing for use of animation software features to provide a variety of animation effects to be applied to frames of video via use of digital image cutouts and static and animated images, providing an easier to use platform to non-professional users. Further incorporating the display control features of Itoh allows for use of hand drawn content captured as image data and incorporation of motion parameters to the obtained image allowing for life-like movement of the image applicable to improving image display in image capturing and editing systems such as those taught in Sako and LeBarton. 

claims 2-6 (Canceled). 

In regards to claim 7 (Previously Presented). Sako in view of LeBarton in further view of Itoh teach the information processing apparatus according to claim 1.
Sako further discloses
-wherein the additional component includes any of a logo, an event name, and a hashtag (Sako, paragraph [0267]-[0268]; Reference at [0267] discloses the insertion image data may express a text image, a graphic image, a drawing or the like to be used for advertising purposes. Such an advertising image may carry corporate advertisement content, product/service advertisement content, public relations content originating from a public organization such as a municipal or national government agency or the like. Paragraph [0268] discloses such insertion image data used for advertising/public relations purposes may express a text image, an image of a logo, mark or the like).  

In regards to claim 8 (Original). Sako in view of LeBarton in further view of Itoh teach the information processing apparatus according to claim 1.
Sako further discloses
Sako, paragraph [0233]; Reference discloses as a result, a replacement image is generated with the letters (Japanese characters) on the store's signboards replaced with English translation, as shown in FIG. 8C. The replacing of the Japanese characters in the given region on the image with English characters in the given region interpreted as the material image includes a character string written in a predetermined region on the medium, and the character string constitutes the additional component).  

In regards to claim 9 (Currently Amended). Sako discloses an information processing method performed by an information processing apparatus (Sako, Fig. 1 and Abstract), the information processing method comprising: 
-determining an additional component to be added to a material image Sako, paragraphs [0129] and [0130]; Reference at paragraph [0129] discloses executes processing for detecting a replacement area in the image by analyzing the captured image data obtained via the imaging unit 3. Paragraph [0130] discloses that in addition, it generates replacement image data through image replacement processing (image composition) whereby pixel data in the detected replacement area are replaced with insertion image data (i.e. determining an additional component to be added to the captured image data)); 37Docket No. PRCA-20030-US Status: Final 

Sako, paragraph [0179]; Reference discloses it executes image analysis on the captured image data having been obtained and sets a replacement area based upon the image analysis results. It then generates replacement image data by replacing pixel data in the replacement area with insertion image data. The replaced image interpreted as the generated modified image in which the insertion image is added to an area of the initial captured image data (i.e. material image)); 
-and storing the modified image generated at the generating (Sako, paragraph [0326]; Reference discloses the replacement image data cVD1 generated by the image analysis/replacement unit 12 by executing processing for the processing target image data VD1 are saved in correspondence to the captured image data VD1.).  
Sako does not disclose but LeBarton teaches

-inputting, from a user using a graphical user interface, an indication to add motion to the additional component, the inputting from the user using the graphical user interface indicating at least one of jumping and running (LeBarton, Figs. 3A, 4A-D and paragraph [0136]; Reference discloses user interface functions in which in an action mode a user also has the ability to assign a cycle of movements to a character or a prop. The cycle of movements is predefined human movements such as jumping, running, and flipping. Adding cycled movements to the stationary character  or prop via the interface shown in the cited figures through user selection interpreted as input, from a user using a graphical user interface, an indication to add motion to the additional component, the input from the graphical user interface indicating at least one of jumping, and running);
-and the motion of the additional component, in accordance with the input from the user (LeBarton, Figs. 3A, 4A-D and paragraphs [0055] and [0136]; Reference at paragraph [0055] discloses FIG. 1 illustrates a flow diagram of the process to create a computer animation. The application is designed to allow users to create digital stop motion animations by capturing a plurality of frames from a collection of images including backgrounds, image cutouts, and props to play back as an animation. Paragraph [0136] discloses user interface functions in which in an action mode a user also has the ability to assign a cycle of movements to a character or a prop. The cycle of movements is predefined human movements such as jumping, running, and flipping. Adding cycled movements to the stationary character  or prop via the interface shown in the cited figures through user selection interpreted as input, from a user using a graphical user interface, an indication to add motion to the additional component according to the input)
Sako and LeBarton does not explicitly disclose but Itoh teaches
-(material image) drawn on a medium (Itoh, paragraph [0035]; Reference discloses in the display system 1 configured as described above, an image of the document 21, on which a picture 22 is hand-drawn by a user 23, for example, is read by the scanner apparatus 20)
Sako and LeBarton are combinable because they are in the same field of endeavor display image manipulations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the image processing device of Sako to include the animation creating features of LeBarton in order to provide the user with a graphic display device for set replacement areas within an image for altering an image in specified regions opposed to the overall content as taught by Sako while incorporating the animation creating features of LeBarton allowing for use of animation software features to provide a variety of animation effects to be applied to frames of video via use of digital image cutouts and static and animated images, providing an easier to use platform to non-professional users, applicable to improving functionality in display editing systems such as those taught in Sako. 
Sako and Itoh are also combinable because they are in the same field of endeavor display control features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the image processing device of Sako, in view of the animation creating features of LeBarton, to include the display control features of Itoh in order to provide the user with a graphic display device for set replacement areas within an image for altering an image in specified regions opposed to the overall content as taught by Sako while incorporating the animation creating features of LeBarton allowing for use of animation software features to provide a variety of animation effects to be applied to frames of video via use of digital image cutouts and static and animated images, providing an easier to use platform to non-professional users. Further incorporating the display control features of Itoh allows for use of hand drawn content captured as image data and incorporation of motion parameters to the obtained image allowing for life-like movement of the image applicable to improving image display in image capturing and editing systems such as those taught in Sako and LeBarton. 

In regards to claim 10 (Currently Amended). Sako discloses an information processing system comprising circuitry (Sako, Fig. 1 and Abstract) configured to: 
-acquire a material image Sako, paragraphs [0129] and [0130]; Reference at paragraph [0129] discloses executes processing for detecting a replacement area in the image by analyzing the captured image data obtained via the imaging unit 3); 
-determine an additional image to be added to the material image (Sako, paragraphs [0129] and [0130]; Reference at paragraph [0129] discloses executes processing for detecting a replacement area in the image by analyzing the captured image data obtained via the imaging unit 3. Paragraph [0130] discloses that in addition, it generates replacement image data through image replacement processing (image composition) whereby pixel data in the detected replacement area are replaced with insertion image data (i.e. determining an additional image to be added to the captured image data or material image)); 

-generate a modified image in which the determined additional image Sako, paragraph [0179]; Reference discloses it executes image analysis on the captured image data having been obtained and sets a replacement area based upon the image analysis results. It then generates replacement image data by replacing pixel data in the replacement area with insertion image data. The replaced image interpreted as the generated modified image in which the insertion image is added to an area of the initial captured image data (i.e. material image));
-and store the generated modified image in a predetermined terminal (Sako, Fig. 2, paragraphs [0320] and [0326]; Reference at paragraph [0320] discloses replacement image data generated by the image analysis/replacement unit 12 through the processing described above may be saved into the storage unit 14 in the image saving format illustrated in FIG. 12. Paragraph [0326] discloses the replacement image data cVD1 generated by the image analysis/replacement unit 12 by executing processing for the processing target image data VD1 are saved in correspondence to the captured image data VD1 (i.e. storing of generated modified image). Fig. 2 illustrates the storage unit 14 within the predetermined terminal regarding the imaging apparatus).
Sako does not disclose but LeBarton teaches

-input, from a user using a graphical user interface, an indication to add motion to the additional component, the input from the graphical user interface indicating at least one of jumping and running (LeBarton, Figs. 3A, 4A-D and paragraph [0136]; Reference discloses user interface functions in which in an action mode a user also has the ability to assign a cycle of movements to a character or a prop. The cycle of movements is predefined human movements such as jumping, running, and flipping. Adding cycled movements to the stationary character  or prop via the interface shown in the cited figures through user selection interpreted as input, from a user using a graphical user interface, an indication to add motion to the additional component, the input from the graphical user interface indicating at least one of jumping, and running);
-and the motion of the additional component, in accordance with the input from the user (LeBarton, Figs. 3A, 4A-D and paragraphs [0055] and [0136]; Reference at paragraph [0055] discloses FIG. 1 illustrates a flow diagram of the process to create a computer animation. The application is designed to allow users to create digital stop motion animations by capturing a plurality of frames from a collection of images including backgrounds, image cutouts, and props to play back as an animation. Paragraph [0136] discloses user interface functions in which in an action mode a user also has the ability to assign a cycle of movements to a character or a prop. The cycle of movements is predefined human movements such as jumping, running, and flipping. Adding cycled movements to the stationary character  or prop via the interface shown in the cited figures through user selection interpreted as input, from a user using a graphical user interface, an indication to add motion to the additional component according to the input)
Sako and LeBarton does not explicitly disclose but Itoh teaches
-(material image) drawn on a medium (Itoh, paragraph [0035]; Reference discloses in the display system 1 configured as described above, an image of the document 21, on which a picture 22 is hand-drawn by a user 23, for example, is read by the scanner apparatus 20)
Sako and LeBarton are combinable because they are in the same field of endeavor display image manipulations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the image processing device of Sako to include the animation creating features of LeBarton in order to provide the user with a graphic display device for set replacement areas within an image for altering an image in specified regions opposed to the overall content as taught by Sako while incorporating the animation creating features of LeBarton allowing for use of animation software features to provide a variety of animation effects to be applied to frames of video via use of digital image cutouts and static and animated images, providing an easier to use platform to non-professional users, applicable to improving functionality in display editing systems such as those taught in Sako. 
Sako and Itoh are also combinable because they are in the same field of endeavor display control features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the image processing device of Sako, in view of the animation creating features of LeBarton, to include the display control features of Itoh in order to provide the user with a graphic display device for set replacement areas within an image for altering an image in specified regions opposed to the overall content as taught by Sako while incorporating the animation creating features of LeBarton allowing for use of animation software features to provide a variety of animation effects to be applied to frames of video via use of digital image cutouts and static and animated images, providing an easier to use platform to non-professional users. Further incorporating the display control features of Itoh allows for use of hand drawn content captured as image data and incorporation of motion parameters to the obtained image allowing for life-like movement of the image applicable to improving image display in image capturing and editing systems such as those taught in Sako and LeBarton. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of the References Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TERRELL M ROBINSON/Examiner, Art Unit 2619